DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 6, 9, 12, 14, 17, 25-27, 29-31, 33, 34, 37, 54, 80, 82, 157 and 158 are pending in the instant invention.  According to the Amendments to the Claims, filed December 14, 2020, claims 6, 9, 12, 14, 17, 25, 26, 30, 31, 33, 34, 37, 54, 80, 157 and 158 were amended and claims 2-5, 7, 8, 10, 11, 13, 15, 16, 18-24, 28, 32, 35, 36, 38-53, 55-79, 81, 83-156 and 159-161 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/067589, filed December 27, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/655,523, filed April 10, 2018; and b) 62/611,056, filed December 28, 2017.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged.  The inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specifications of the prior-filed inventions, US Provisional Application Nos.: a) 62/655,523; and b) 62/611,056, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of formula (I), formula (II), and/or formula (III), which now discloses amended definitions for at least Y, Z1, Z2, and/or Z3, respectively,  and is no longer coextensive with that of US Provisional Application Nos.: a) 62/655,523; and b) 62/611,056, respectively.
	Consequently, since the specifications of US Provisional Application Nos.: a) 62/655,523; and b) 62/611,056, respectively, lack adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2018/067589, filed December 27, 2018.


Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on August 4, 2022, is acknowledged: a) Group I - claims 1, 6, 9, 12, 14, 17, 25-27, 29-31, 33, 34, 37, 54 and 80; and b) substituted heterocycle represented by formula (I) - p. 145, compound #16, shown to the right below, and hereafter referred to as (S)-N-(2-((2-mercapto-2-methylpropyl)carbamoyl)-benzo[b]thiophen-5-yl)-4-(4-((8-methoxy-6-oxo-12a,13-dihydro-6H-benzo[5,6][1,4]diazepino[1,2-a]indol-9-yl)oxy)butanamido)-1-methyl-1H-pyrrole-2-carboxamide, where 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond; n3 = 0; A = -O-; Ar1 = -s4’-1-methylpyrrol-2,4-diyl-s5’-, wherein Rd = -CH3, s4’ is the site connected to Z1 and s5’ is the site connected to Z2; Ar2 = -s6’-benzothiophen-2,5-diyl-s7’-, wherein s6’ is the site connected to Z2 and s7’ is the site connected to L; L = -C(O)NR5a-Rx1-SZ5 [formula (L3a)], wherein R5a = -H, Rx1 = -CH2C(CH3)2- and Z5 = -H; L1 = -CH2CH2CH2-; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R6 = -OR, wherein R = -CH3; W1 = -(CH2)n1-, wherein n1 = 1; W2 = -(CH2)n2-, wherein n2 = 0; X = absent; Y = -H; Z1 = -s3-C(O)NR5-s4, wherein R5 = -H, s3 is the site connected to L1 and s4 is the site connected to Ar1; and Z2 = -s5-C(O)NR5-s6, wherein R5 = -H, s5 is the site connected to Ar1 and s6 is the site connected to Ar2.  Claims 1, 6, 12, 14, 17, 25, 30, 31, 33, 37, 54 and 80 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted heterocycles represented by formula (I), where 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond; n3 = 0; A = -O-; Ar1 = -s4’-1-methylpyrrol-2,4-diyl-s5’-, wherein s4’ is the site connected to Z1 and s5’ is the site connected to Z2; Ar2 = -s6’-benzothiophen-2,5-diyl-s7’-, wherein s6’ is the site connected to Z2 and s7’ is the site connected to L; L = -C(O)NR5a-Rx1-SZ5 [formula (L3a)]; L1 = -CH2CH2CH2-; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R6 = -OR, wherein R = -CH3; W1 = -(CH2)n1-, wherein n1 = 1; W2 = -(CH2)n2-, wherein n2 = 0; X = absent; Y = -H; Z1 = -s3-C(O)NR5-s4, wherein s3 is the site connected to L1 and s4 is the site connected to Ar1; and Z2 = -s5-C(O)NR5-s6, wherein s5 is the site connected to Ar1 and s6 is the site connected to Ar2, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted heterocycles represented by formula (I), where 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond; n3 = 0; A = -O-; Ar1 = -s4’-1-methyl-pyrrol-2,4-diyl-s5’-, wherein s4’ is the site connected to Z1 and s5’ is the site connected to Z2; Ar2 =  -s6’-1-methylpyrrol-2,4-diyl-s7’- or -s6’-benzothiophen-2,5-diyl-s7’-, wherein s6’ is the site connected to Z2 and s7’ is the site connected to L; L = -C(O)Ra, -C(O)NR5a-Rx1-SZ5 (L3a), C(O)NR5a-Rx3-J (L3c), C(O)NR5a-Rx1-SZc1 (L4a), C(O)NR5a-Rx3-C(O)-Zc2 (L4c), C(O)NR5a-Rx1-SZs1-Js (L5a), or C(O)NR5a-Rx3-C(O)-Za2-Rx3’-Js (L5c); L1 = -(CH2)m1-, wherein m1 is 1, 2, 3, 4, 5, or 6; Ra = - Cl, OH, OC1-C6 alkyl, O-(N-hydroxysuccinimidyl), O-(N-hydroxysulfosuccinimidyl), O-(2,3,4,5,6-pentafluorophenyl), O-(2-nitrophenyl), O-(4-nitrophenyl), O-(2,4-dinitrophenyl), or O-(4-sulfo-2,3,5,6-tetrafluorophenyl); R6 = -OR, wherein R = -C1-C6 alkyl; W1 = -(CH2)n1-, wherein n1 = 1; W2 = -(CH2)n2-, wherein n2 = 0 or 1; X = absent; Y = -H; Z1 = -s3-C(O)NR5-s4, wherein s3 is the site connected to L1 and s4 is the site connected to Ar1; and Z2 = -s5-C(O)NR5-s6, wherein s5 is the site connected to Ar1 and s6 is the site connected to Ar2, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted heterocycles represented by formula (I), where 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond; n3 = 0; A = -O-; Ar1 = -s4’-1-methylpyrrol-2,4-diyl-s5’-, wherein s4’ is the site connected to Z1 and s5’ is the site connected to Z2; Ar2 =  -s6’-1-methylpyrrol-2,4-diyl-s7’- or -s6’-benzothiophen-2,5-diyl-s7’-, wherein s6’ is the site connected to Z2 and s7’ is the site connected to L; L = -C(O)Ra, -C(O)NR5a-Rx1-SZ5 (L3a), C(O)NR5a-Rx3-J (L3c), C(O)NR5a-Rx1-SZc1 (L4a), C(O)NR5a-Rx3-C(O)-Zc2 (L4c), C(O)NR5a-Rx1-SZs1-Js (L5a), or C(O)NR5a-Rx3-C(O)-Za2-Rx3’-Js (L5c); L1 = -(CH2)m1-, wherein m1 is 1, 2, 3, 4, 5, or 6; Ra = - Cl, OH, OC1-C6 alkyl, O-(N-hydroxysuccinimidyl), O-(N-hydroxysulfosuccinimidyl), O-(2,3,4,5,6-pentafluorophenyl), O-(2-nitrophenyl), O-(4-nitrophenyl), O-(2,4-dinitrophenyl), or O-(4-sulfo-2,3,5,6-tetrafluorophenyl); R6 = -OR, wherein R = -C1-C6 alkyl; W1 = -(CH2)n1-, wherein n1 = 1; W2 = -(CH2)n2-, wherein n2 = 0 or 1; X = absent; Y = -H; Z1 = -s3-C(O)NR5-s4, wherein s3 is the site connected to L1 and s4 is the site connected to Ar1; and Z2 = -s5-C(O)NR5-s6, wherein s5 is the site connected to Ar1 and s6 is the site connected to Ar2, respectively, as presented herein in the section below entitled Claim Objections.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 9, 26, 27, 29, 82, 157 and 158 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 6, 12, 14, 17, 25, 30, 31, 33, 34, 37, 54 and 80 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying a particular utility for the substituted heterocycles represented by the formula (I).
	The following title is suggested: SUBSTITUTED BENZO[5,6][1,4]DIAZEPINO[1,2-b]ISOQUINOLINES FOR THE TREATMENT OF PROLIFERATIVE DISORDERS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure(s) of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound represented by formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I),
or a pharmaceutically acceptable salt thereof,
wherein:
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond;
	A is -O-;
	L1 is -(CH2)m1-;
	Z1 is s3-C(O)NR5-s4, wherein s3 is the site connected to L1 and s4 is the site connected to Ar1;

	Ar1 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
wherein:
	Rd is H, C1-C6 alkyl, NRb’Rc’, or OH, wherein the C1-C6 alkyl is optionally substituted with 1 or more independently selected halogen substituents;
	Rb’ is H, C1-C4 alkyl, C(O)OCH3, C(O)OCF3, C(O)OC(CH3)3, C(O)OCH2-phenyl, C(O)OCH2-fluorenyl, phenyl, or heteroaryl;
	Rc’ is H, C1-C4 alkyl, C(O)OCH3, C(O)OCF3, C(O)OC(CH3)3, C(O)OCH2-phenyl, C(O)OCH2-fluorenyl, phenyl, or heteroaryl; and
	s4 is the site connected to Z1 and s5 is the site connected to Z2;

	Z2 is s5-C(O)NR5-s6, wherein s5 is the site connected to Ar1 and s6 is the site connected to Ar2;

	Ar2 is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
wherein:
	Rd’ is H, C1-C6 alkyl, NRb”Rc”, or OH, wherein the C1-C6 alkyl is optionally substituted with 1 or more independently selected halogen substituents;
	Rb” is H, C1-C4 alkyl, C(O)OCH3, C(O)OCF3, C(O)OC(CH3)3, C(O)OCH2-phenyl, C(O)OCH2-fluorenyl, phenyl, or heteroaryl;
	Rc” is H, C1-C4 alkyl, C(O)OCH3, C(O)OCF3, C(O)OC(CH3)3, C(O)OCH2-phenyl, C(O)OCH2-fluorenyl, phenyl, or heteroaryl; and
	s6 is the site connected to Z1 and s7 is the site connected to L;

	Z3 is a bond, s7-C(OH)CH2-s8, s7-CR100R101NR5-s8, -CH=CH-, s7-C(O)NR5-s8, s7-C(O)NR5CH2-s8, s7-C(S)NR5-s8, -NR5-, s7-NR5CR100R101-s8, s7-NR5C(O)-s8, -NR5C(O)NR5-, s7-NR5C(S)-s8, or s7-S(O)2NR5-s8, wherein s7 is the site connected to Ar2 and s8 is the site connected to L;

	Ar3 is C6-C18 aryl, 5- to 18-membered heteroaryl, or -Ar3’-Ar3”-, wherein the 5- to 18-membered heteroaryl is optionally substituted with 1 substituent selected from the group consisting of C1-C6 alkyl, NRb”’Rc”’, and OH, and further wherein the C1-C6 alkyl substituent is optionally substituted with 1 or more independently selected halogen substituents;
	Ar3’ is C6-C18 aryl or 5- to 18-membered heteroaryl, wherein the 5- to 18-membered heteroaryl is optionally substituted with 1 substituent selected from the group consisting of C1-C6 alkyl, NRb”’Rc”’, and OH, and further wherein the C1-C6 alkyl substituent is optionally substituted with 1 or more independently selected halogen substituents;
	Ar3” is C6-C18 aryl or 5- to 18-membered heteroaryl, wherein the 5- to 18-membered heteroaryl is optionally substituted with 1 substituent selected from the group consisting of C1-C6 alkyl, NRb”’Rc”’, and OH, and further wherein the C1-C6 alkyl substituent is optionally substituted with 1 or more independently selected halogen substituents;

	L is:

(i)	C(O)Ra; or

(ii)	formula (L3a) or formula (L3c):
C(O)NR5a-Rx1-SZs (L3a), or
C(O)NR5a-Rx3-J (L3c),

wherein:
	R5a is H or C1-C3 alkyl;
	Rx1 is C1-C10 alkylene, C3-C8 cycloalkylene, arylene, or heteroarylene;
	Rx3 is C1-C10 alkylene, C3-C8 cycloalkylene, arylene, or heteroarylene;
	Zs is H, C(O)Re1, or SRe;
	Re is C1-C6 alkyl, phenyl, 2-nitrophenyl, 4-nitrophenyl, 3-carboxy-4-nitrophenyl, pyridinyl, or 4-nitropyridinyl; and
	Re1 is C1-C6 alkyl, phenyl, 2-nitrophenyl, 4-nitrophenyl, 3-carboxy-4-nitrophenyl, pyridinyl, or 4-nitropyridinyl;
	J is C(O)Ra; or

(iii)	formula (L4a) or formula (L4c):
C(O)NR5a-Rx1-SZc1 (L4a) or
C(O)NR5a-Rx3-C(O)-Zc2 (L4c),
wherein:
	R5a is H or C1-C3 alkyl;
	Rx1 is C1-C10 alkylene, C3-C8 cycloalkylene, arylene, or heteroarylene;
	Rx3 is C1-C10 alkylene, C3-C8 cycloalkylene, arylene, or heteroarylene;


	Zc1 is formula (L4a1) or formula (L4b1):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (L4a1), or

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (L4b1),

wherein:
	Q is H;
	V is -C(O)NR9- or -NR9C(O)-;
	R9 is H or C1-C4 alkyl;
	each R10 is independently H or C1-C4 alkyl;
	each R11 is independently H or C1-C4 alkyl;
	each R12 is independently H or C1-C4 alkyl;
	each R13 is independently H or C1-C4 alkyl;
	each R19 is independently H or C1-C4 alkyl;
	each R20 is independently H or C1-C4 alkyl;
	each R21 is independently H or C1-C4 alkyl;
	each R22 is independently H or C1-C4 alkyl;
	Rh is H or C1-C3 alkyl;
	P3 is a peptide containing 1, 2, 3, 4, or 5 amino acid residues;
	q1 is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;
	q2 is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;
	r1 is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10; and
	r2 is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10; and

	Zc2 is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
wherein:
	each R19 is independently H or C1-C4 alkyl;
	each R20 is independently H or C1-C4 alkyl;
	Rh is H or C1-C3 alkyl; and
	s1 is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10; or


(iv)	formula (L5a) or formula (L5c):
C(O)NR5a-Rx1-SZs1-Js (L5a) or
C(O)NR5a-Rx3-C(O)-Za2-Rx3’-Js (L5c),

wherein:
	R5a is H or C1-C3 alkyl;
	Rx1 is C1-C6 alkylene;
	Rx3 is C1-C6 alkylene;
	Rx3’ is C1-C6 alkylene;
	Za2 is absent, -C(O)NR9- or -NR9C(O)-;
R9 is H or C1-C4 alkyl;
	Js is C(O)NHNH2, NHNH2, or ONH2; and

	Zs1 is:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
;

wherein:
	Q is H;
	each Ra1 is independently H or C1-C3 alkyl;
	each Ra2 is independently H or C1-C3 alkyl;
	each Ra3 is independently H or C1-C3 alkyl;
	each Ra4 is independently H or C1-C3 alkyl;
	Za1 is absent, -C(O)NR9- or -NR9C(O)-;
	qs1 is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;
	rs1 is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;
	s9 is the site connected to -S- in formula (L5a); and
	s10 is the site connected to Js in formula (L5a);

	with the proviso that qs1 and rs1 are not both 0;

	R1 is H, halogen, CN, NO2, C1-C6 alkyl, C(O)R’, NR’R”, NR’C(O)R”, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, or S(O)2OH;
	R2 is H, halogen, CN, NO2, C1-C6 alkyl, C(O)R’, NR’R”, NR’C(O)R”, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, or S(O)2OH;
	R3 is H, halogen, CN, NO2, C1-C6 alkyl, C(O)R’, NR’R”, NR’C(O)R”, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, or S(O)2OH;
	R4 is H, halogen, CN, NO2, C1-C6 alkyl, C(O)R’, NR’R”, NR’C(O)R”, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, or S(O)2OH;
	each R5 is independently H or C1-C4 alkyl;
	R6 is OC1-C6 alkyl;
	R100 is H, halogen, C1-C4 alkyl, or C1-C4 haloalkyl;
	R101 is H, halogen, C1-C4 alkyl, or C1-C4 haloalkyl;
	each R is independently H or C1-C6 alkyl;
	each R’ is independently H, C1-C6 alkyl, C(O)R, N(R)2, or OR;
	each R” is independently H, C1-C6 alkyl, C(O)R, N(R)2, or OR;
	Ra is Cl, OH, OC1-C6 alkyl, O-(N-hydroxysuccinimidyl), O-(N-hydroxysulfosuccinimidyl), O-(2,3,4,5,6-pentafluorophenyl), O-(2-nitrophenyl), O-(4-nitrophenyl), O-(2,4-dinitrophenyl), or O-(4-sulfo-2,3,5,6-tetrafluorophenyl);
	Rb”’ is H, C1-C3 alkyl, C(O)OCH3, C(O)OCF3, C(O)OC(CH3)3, C(O)OCH2-phenyl, C(O)OCH2-fluorenyl, phenyl, or heteroaryl;
	Rc”’ is H, C1-C3 alkyl, C(O)OCH3, C(O)OCF3, C(O)OC(CH3)3, C(O)OCH2-phenyl, C(O)OCH2-fluorenyl, phenyl, or heteroaryl;
	W1 is -(CH2)n1-;
	W2 is -(CH2)n2-;
	X is absent;
	Y is H;
	m1 is 1, 2, 3, 4, 5, or 6;
	n1 is 1;
	n2 is 0 or 1; and
	n3 is 0.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is represented by formula (IA-1) or formula (IA-2):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (IA-1), or

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (IB-1),
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, wherein:

m1 is 3, 4, or 5; and
each R5 is independently H or CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, wherein Ar2 is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, wherein Ar2 is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 30 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is represented by formula (IA-1a) or formula (IB-1a):

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (IA-1a), or

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (IB-1a),
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 31 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 30, wherein Ar2 is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 33 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	The compound of claim 1, wherein the compound is represented by formula (IA-1b), or formula (IB-1b):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (IA-1b), or

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (IB-1b),
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 34 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein L is C(O)OH, C(O)OC1-C6 alkyl, C(O)O-(N-hydroxysuccinimidyl), C(O)O-(N-hydroxysulfosuccinimidyl), C(O)O-(2,3,4,5,6-pentafluorophenyl), C(O)O-(2-nitrophenyl), C(O)O-(4-nitrophenyl), C(O)O-(2,4-dinitrophenyl), or C(O)O-(4-sulfo-2,3,5,6-tetrafluorophenyl).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 37 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, wherein L is:

(ii)	formula (L3a) or formula (L3c):
C(O)NR5a-Rx1-SZs (L3a) or
C(O)NR5a-Rx3-J (L3c); or


(iii)	formula (L4a) or formula (L4c):
C(O)NR5a-Rx1-SZc1 (L4a) or
C(O)NR5a-Rx3-C(O-Zc2 (L4c); or

(iv)	formula (L5a) or formula (L5c):
C(O)NR5a-Rx1-SZs1-Js (L5a) or
C(O)NR5a-Rx3-C(O-Za2-Rx3’-Js (L5c).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 54 is objected to because of the following informalities: a) for clarity and precision, The compound of claim 1, wherein the compound is any one of the following should be replaced with The compound of claim 1, wherein the compound is selected from the group consisting of: ; b) for clarity and precision, or should be replaced with and prior to the last species; c) for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), R300 is H or an amine protecting group should be replaced with R300 is H, C(O)OCH3, C(O)OCF3, C(O)OC(CH3)3, C(O)OCH2-phenyl, or C(O)OCH2-fluorenyl; d) for clarity and precision, q is an integer from 1 to 5 should be replaced with q is 1, 2, 3, 4, or 5; e) for clarity and precision, n’ is an integer from 2 to 6 should be replaced with n’ is 2, 3, 4, 5, or 6; and f) for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the examiner suggests omittting any species, where X = RL and Y = -SO3H, respectively.  Appropriate correction is required.  See MPEP § 2173.02.

	Claim 80 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, wherein:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond;
X is absent; and
Y is H.

	Appropriate correction is required.  See MPEP § 2173.02.


Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 6, 12, 14, 17, 25, 30, 31, 33, 34, 37, 54 and 80 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, self-immolative linker bearing a reactive group that is capable of covalently linking the cytotoxic compound to a cell-binding agent (CBA), in claim 1, with respect to L, is a relative phrase which renders the claim indefinite.  The phrase, self-immolative linker bearing a reactive group that is capable of covalently linking the cytotoxic compound to a cell-binding agent (CBA), is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, self-immolative linker bearing a reactive group that is capable of covalently linking the cytotoxic compound to a cell-binding agent (CBA).  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Likewise, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles represented by the formula (I) have been rendered indefinite by the use of the phrase, self-immolative linker bearing a reactive group that is capable of covalently linking the cytotoxic compound to a cell-binding agent (CBA), with respect to L.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Next, the inventor or joint inventor should further note that the phrase, reactive ester group, in claims 1, 34 and 37, with regard to L, Ra, and/or J, respectively, is a relative phrase which renders the claims indefinite.  The phrase, reactive ester group, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 24, uses open language, such as include, but are not limited to, to define the phrase, reactive ester group, as N-hydroxysuccinimide, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles represented by the formula (I) have been rendered indefinite by the use of the phrase, reactive ester group, with regard to L, Ra, and/or J, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that the phrase, amine protecting group, in claims 1, 17, 31 and 54, with regard to Rb, Rc, and/or R300, respectively, is a relative phrase which renders the claims indefinite.  The phrase, amine protecting group, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 23, uses open language, such as include, to define the phrase, amine protecting moiety, as acetyl, trifluoroacetyl, etc.; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles represented by the formula (I) have been rendered indefinite by the use of the phrase, amine protecting group, with regard to Rb, Rc, and/or R300, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 1, 6, 14, 17, 25, 34, 37 and 80 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, spacer, in claim 1, with respect to L1, is a relative term which renders the claim indefinite.  The term, spacer, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, spacer.  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles represented by the formula (I) have been rendered indefinite by the use of the term, spacer, with respect to L1.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claims 1, 12, 14, 17, 25, 34, 37 and 54 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, amine protecting moiety, in claim 1, with respect to X, is a relative phrase which renders the claim indefinite.  The phrase, amine protecting moiety, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 23, uses open language, such as include, to define the phrase, amine protecting moiety, as acetyl, trifluoro-acetyl, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles represented by the formula (I) have been rendered indefinite by the use of the phrase, amine protecting moiety, with respect to X.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 12, 14, 17, 25, 34, 37, 54 and 80 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) NR2 and OR, with regard to R’ and R”; and (2) R, with regard to R6, respectively, and the claim also recites (1) NHR and OH, with regard to R’ and R”; and (2) H, with regard to R6, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note that claim 37 recites the broad limitations, nitrophenyl, dinitrophenyl, carboxynitrophenyl, and nitropyridyl, respectively, with regard to Re, and the claim also recites 2 or 4-nitrophenyl, 2,4-dintirophenyl, 3-carboxy-4-nitro-phenyl, and 4-nitropyridyl, respectively, with regard to Re, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 17 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 17 recites the limitation, The compound of claim 14, wherein (1) Ar1 is… 5-phenyl-1,3-thiazol-s4’,s5’-diyl or 4-methyl-1,3-thiazol-s4’,s5’-diyl; (2) Rd is… a (C1-C6) alkyl optionally substituted with halogen, -OH, or -NRbRc; (3) Ar2 is… 4-methyl-1,3-thiazol-s6’,s7’-diyl, and (4) Rd’ is… a (C1-C6) alkyl optionally substituted with halogen, -OH, or -NRbRc, respectively.  There is insufficient antecedent basis, in claim 14, for this limitation, with respect to the substituted heterocycles represented by the formula (I).  According to claim 14, Ar1 is not recited as optionally substituted, with respect to the substituted heterocycles represented by the formula (I).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 31 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 31 recites the limitation, The compound of claim 30, wherein (1) Rd is… a (C1-C6) alkyl optionally substituted with halogen, -OH, or -NRbRc; and (2) Rd’ is… a (C1-C6) alkyl optionally substituted with halogen, -OH, or -NRbRc, respectively.  There is insufficient antecedent basis, in claim 30, for this limitation, with respect to the substituted heterocycles represented by the formula (IA-1a) and/or formula (IB-1a).  According to claim 30, Ar1 is not recited as optionally substituted, with respect to the substituted heterocycles represented by the formula (IA-1a) and/or formula (IB-1a).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 37 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, aldehyde reactive group, is a relative phrase which renders the claim indefinite.  The phrase, aldehyde reactive group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 64, defines Js as C(O)NHNH2, NHNH2, or ONH2; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles represented by the formula (I), formula (II) and/or formula (III) have been rendered indefinite by the use of the phrase, aldehyde reactive group.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 6, 12, 14, 17, 25, 30, 31, 34 and 80 are rejected under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 102(a)(2) as being anticipated by McDonald, et al. in WO 18/075842.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
	The instant invention recites a substituted heterocycle represented by the formula (I), shown to the left, where 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond; n3 = 0; A = -O-; Ar1 = -optionally substituted 6- to 18-membered aromatic ring-; Ar2 = -optionally substituted 6- to 18-membered aromatic ring-; L = -C(O)Ra, wherein Ra = -OC1-C6 alkyl; L1 = -a spacer-; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R6 = -OR, wherein R = -C1-C6 alkyl; W1 = -(CH2)n1-, wherein n1 = 1; W2 = -(CH2)n2-, wherein n2 = 1; X = absent; Y = -H; Z1 = -s3-C(O)NR5-s4, wherein R5 = -H, s3 is the site connected to L1 and s4 is the site connected to Ar1; and Z2 = -s5-C(O)NR5-s6, wherein R5 = -H, s5 is the site connected to Ar1 and s6 is the site connected to Ar2, as an antiproliferative agent.

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
	McDonald, et al. (WO 18/075842), as provided in the file and cited on the International Search Report, teaches a substituted heterocycle represented by the formula (I), shown to the right, where 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double  bond; n3 = 0; A = -O-; Ar1 = -s4’-1-methylpyrrol-2,4-diyl-s5’-, wherein Rd = -CH3, at C-4, s4’ is the site connected to Z1 and at C-2, s5’ is the site connected to Z2; Ar2 = -s6’-1-methylpyrrol-2,4-diyl-s7’-, wherein at C-4, s6’ is the site connected to Z2 and at C-2, s7’ is the site connected to L; at C-2, L = -C(O)Ra, wherein Ra = -OCH3; L1 = -CH2CH2CH2-; R1 = -H; R2 = -H; R3 = -H; R4 = -H; R6 = -OR, wherein R = -CH3; W1 = -(CH2)n1-, wherein n1 = 1; W2 = -(CH2)n2-, wherein n2 = 1; X = absent; Y = -H; Z1 = -s3-C(O)NR5-s4, wherein R5 = -H, s3 is the site connected to L1 and s4 is the site connected to Ar1; and Z2 = -s5-C(O)NR5-s6, wherein R5 = -H, s5 is the site connected to Ar1 and s6 is the site connected to Ar2, as an antiproliferative agent [p. 19, Table 1, Compound (Ib-40)].
	The inventor or joint inventor should note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted heterocycles represented by the formula (I).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 6, 12, 14, 17, 25, 30, 31, 33, 34, 37, 54 and 80 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted heterocycles represented by the formula (I) is improper, since the substituted heterocycles represented by the formula (I), as recited in claims 1 and 54, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted heterocycles represented by the formula (I) to recite substituted heterocycles represented by formula (I), where 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is a double bond; n3 = 0; A = -O-; Ar1 = -s4’-1-methyl-pyrrol-2,4-diyl-s5’-, wherein s4’ is the site connected to Z1 and s5’ is the site connected to Z2; Ar2 = -s6’-1-methylpyrrol-2,4-diyl-s7’- or -s6’-benzothiophen-2,5-diyl-s7’-, wherein s6’ is the site connected to Z2 and s7’ is the site connected to L; L = -C(O)Ra, -C(O)NR5a-Rx1-SZ5 (L3a), C(O)NR5a-Rx3-J (L3c), C(O)NR5a-Rx1-SZc1 (L4a), C(O)NR5a-Rx3-C(O)-Zc2 (L4c), C(O)NR5a-Rx1-SZs1-Js (L5a), or C(O)NR5a-Rx3-C(O)-Za2-Rx3’-Js (L5c); L1 = -(CH2)m1-, wherein m1 is 1, 2, 3, 4, 5, or 6; Ra = - Cl, OH, OC1-C6 alkyl, O-(N-hydroxysuccinimidyl), O-(N-hydroxysulfosuccinimidyl), O-(2,3,4,5,6-pentafluorophenyl), O-(2-nitrophenyl), O-(4-nitrophenyl), O-(2,4-dinitrophenyl), or O-(4-sulfo-2,3,5,6-tetrafluorophenyl); R6 = -OR, wherein R = -C1-C6 alkyl; W1 = -(CH2)n1-, wherein n1 = 1; W2 = -(CH2)n2-, wherein n2 = 0 or 1; X = absent; Y = -H; Z1 = -s3-C(O)NR5-s4, wherein s3 is the site connected to L1 and s4 is the site connected to Ar1; and Z2 = -s5-C(O)NR5-s6, wherein s5 is the site connected to Ar1 and s6 is the site connected to Ar2, respectively, particularly as presented herein in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624